289 S.C. 480 (1986)
347 S.E.2d 97
NORTH CAROLINA FEDERAL SAVINGS AND LOAN ASSOCIATION, Respondent
v.
TWIN STATES DEVELOPMENT CORPORATION, Richard Craig, Sue S. Tadlock, Michael J. Turner, Vickie C. Turner, Cecil J. Hawes, South Carolina Employment Security Commission, C.L. Benton & Sons, Inc., Cleon Worley General Contractors, Inc., Hercules Steel Company, Inc., C.E. Edge Plumbing, Inc., Truss Builders Inc., Truss Builders of Holly Ridge, Inc., Lowes of Myrtle Beach, of whom, C.E. Edge Plumbing, Inc., is Appellant.
Appeal of C.E. EDGE PLUMBING, INC.
Supreme Court of South Carolina.
May 8, 1986.


*481 May 8, 1986.

ORDER
This is an appeal from an order of reference in a mortgage foreclosure action. Respondent moves to dismiss the appeal on the ground the order is not subject to immediate appeal. We grant the motion to dismiss. See Williford v. Downs, 265 S.C. 319, 218, S.E. (2d) 242 (1975); Collier v. Green, 244 S.C. 367, 137 S.E. (2d) 277 (1964).
In support of its motion, respondent argues that Rule 72, SCRCP, does not authorize immediate appeal of the trial court's order.
Rule 72 reads: "Appeal may be taken, as provided by law, from any final judgment or order dismissing an action under these rules" (emphasis supplied).
The right of appeal arises from and is controlled by statutory law. The jurisdiction of appellate courts is prescribed by S.C. Code Ann. § 14-3-330 (1976) and is defined in numerous decisions of this Court and the Court of Appeals. Rule 82(a), SCRCP, specifically provides that "These rules shall not be construed to extend or limit the jurisdiction of any court of this state ..."
The jurisdictional rights of appeal continue to be controlled by S.C. Code § 14-3-330.